Case 3:20-cv-00168-JPG-RJD Document 32 Filed 12/04/20 Page 1 of 2 Page ID #621




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

  MICHAEL J. REHIL,                                  )
                                                     )
                         Plaintiff,                  )
                                                     )
  v.                                                 )    Civil No. 20-cv-168-JPG-RJD
                                                     )
  COMMISSIONER of SOCIAL SECURITY,                   )
                                                     )
                         Defendant.                  )
                                                     )

                               ORDER FOR ATTORNEY’S FEES

 DALY, Magistrate Judge:

        Before the Court is Defendant’s Joint Motion for Attorney’s Fees pursuant to the Equal

 Access to Justice Act (Doc. 31). The motion is GRANTED.

        The parties agree that Plaintiff is entitled to an award of attorney’s fees and expenses in the

 amount of $6,250.00.

        The Court finds that Plaintiff is the prevailing party and is entitled to an award of attorney’s

 fees and expenses pursuant to the Equal Access to Justice Act, 28 U.S.C. §2412(d)(1)(B). The

 Court further finds that the agreed upon amount is reasonable and appropriate. Accordingly,

 Plaintiff is awarded $6,250.00 for attorney fees and expenses in full satisfaction of any and all

 claims for attorney fees and expenses that may be payable to Plaintiff in this matter under the

 Equal Access to Justice Act, 28 U.S.C. § 2412.

        Any fees paid belong to Plaintiff and not Plaintiff’s attorney and can be offset to satisfy

 any pre-existing debt the litigant owes the United States. Astrue v. Ratliff, 560 U.S. 586 (2010).

 If Defendant can verify that Plaintiff does not owe a pre-existing debt to the government subject


                                             Page 1 of 2
Case 3:20-cv-00168-JPG-RJD Document 32 Filed 12/04/20 Page 2 of 2 Page ID #622




 to the offset, Defendant will direct that the award be made payable to Plaintiff’s attorney pursuant

 to the EAJA assignment duly signed by Plaintiff and counsel.

 IT IS SO ORDERED.

 DATED: December 4, 2020

                                                      s/ Reona J. Daly
                                                      Hon. Reona J. Daly
                                                      United States Magistrate Judge




                                            Page 2 of 2
